COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00179-CV 
 



Allegheny Casualty,
  Defendant-Surety


 


APPELLANT
 




V.
 




The State of Texas


 


APPELLEE 



 
------------
 
FROM THE 371st District Court OF Tarrant
COUNTY
------------
MEMORANDUM OPINION[1]
AND JUDGMENT
----------
Appellant
filed a timely notice of appeal from the trial court=s March
1, 2010 “Final Judgment.”  The trial
court subsequently granted appellant=s
motion for new trial on June 4, 2010, while it still had plenary jurisdiction
over the case.  See Tex. R. Civ.
P. 329b(e).
On June
9, 2010, we informed the parties that it appeared the trial court=s
granting of the motion for new trial rendered this appeal moot and that the
appeal would be dismissed as moot unless, on or before June 21, 2 010, any
party desiring to continue the appeal filed a response showing grounds for
continuing the appeal.  Neither party
filed a response.
Accordingly,
on this court=s
own motion, we dismiss the appeal as moot. 
See Tex. R. App. P. 42.3(a),
43.2(f).
PER
CURIAM
 
PANEL: 
MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J. 
 
DELIVERED: 
July 1, 2010




 




[1]See Tex. R. App. P. 47.4.